DETAILED ACTION
	Claims 1-21 are pending. This is in response to the application filed on April 28, 2020 which is a Continuation of 15/692836 filed on August 31, 2017 which granted under Patent 10,681,072.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,681,072. Although the claims at issue are not identical, they are not patentably distinct from each other because similar features recited in both claims as follows:


Claim 1                                                            Claim 1 of Patent 10,681,072
     sending, from the user equipment to a network element, a set of characteristics and a range of values for each of the set of characteristics for user plane traffic between the user equipment and the network element; transmitting user plane traffic to the network element; when at least one characteristic of the user plane traffic falls outside of the range of values, 




    receiving a network action and performing at least one of:




  receiving a secure message from the network element containing information associated with a characteristic violation 

      performing a connection re-establishment by having a DETACH procedure performed on the user equipment and further by performing an ATTACH procedure from the user equipment; 

    triggering an authentication procedure at the user equipment; and 

     turning on at least one of encryption or integrity protection; 

   wherein the sending is performed during an ATTACH procedure between the user equipment and the network element.

network element, the monitoring determining whether at least one characteristic of the user plane traffic falls outside of the range of values, resulting in a characteristic violation;

if the at least one characteristic of the user plane traffic falls outside the range of values, performing an action
resulting from the characteristic violation;

    triggering a secure message to the user equipment containing information associated with the characteristic




    performing a connection re-establishment by performing DETACH procedure on the user equipment and
further by performing an ATTACH procedure from the user equipment;


     triggering an authentication procedure for the user equipment;

     turning on at least one of encryption or integrity protection;

    wherein the receiving is performed during an ATTACH
procedure between the user equipment and the network
element.



	This is an anticipatory rejection.
 	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,681,072 for the same reasoning presented above in claim 1 rejection.
	Claims 9-14 are rejected as being dependent to claim 8.
	This is also an anticipatory rejection.
 	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,681,072 for the same reasoning presented above in claim 1 rejection.
	Claims 16-21 are rejected as being dependent to claim 15.
	This is also an anticipatory rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub 20170230832 (hereinafter Orphir) in view of PG Pub 20150031307 (hereinafter Gao), in view of PG Pub 20180270050 (hereinafter Ohtani) and in view of PG Pub  20160036854 (hereinafter Himawan)
	Regarding claim 1, Ophir discloses a method at a user equipment, the method comprising: 
 	sending, from the user equipment to a network element, a set of characteristics and a range of values for each of the set of characteristics for user plane traffic between the user equipment and the network element; transmitting user plane traffic to the network element (par. [0017]-[0030] discloses an IoT device profile comprises characteristics such as IP addresses to whom the IoT device is allowed to connect, IP addresses to whom the IoT device is allowed to provide write access, IP addresses to whom the IoT device is allowed to provide read access, Allowed message lengths, Allowed message formats, Allowed instructions, etc. and par. [0115]-[0120] disclose a system to monitor the user plane messages of an IoT device when connecting to a cellular network where the IoT device profile obtained from the M2M database for each communicating IoT device and check each session packet against the appropriate device profile to determine compliance. The packet may then be allowed, blocked or routed to quarantine); 
 	when at least one characteristic of the user plane traffic falls outside of the range of values, receiving a network action and performing at least one of: 
receiving a secure message from the network element containing information associated with a characteristic violation based on the at least one characteristic of the user plane traffic falling outside of the range of values. Gao discloses similar system of monitoring a wireless device when certain characteristics out range (par. [0038]) a report can be sent to the user device (par. [0040]-[0048]). Although Gao does not disclose whether the report is encrypted but encryption a message or a document such as the report is well known in the art. Hence, incorporating encryption to make the report secure is nothing but a design option. Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Ophir with Gao and encryption process to secure the report taught in Gao to further teach the aforementioned feature. One would have done so as an obvious variation for the same process of notifying the user device when something is wrong to arrive at the claimed invention with reasonable expectation for success;
 		Ophir does not disclose performing a connection re-establishment by having a DETACH procedure performed on the user equipment and further by performing an ATTACH procedure from the user equipment. Ohtani discloses when pairing an IoT device to a gateway a reconnection is performed if some value sent from the IoT device is not correct (Background, Summary sections and par. [0039] states “…The GW may write a random number to the attribute value of the original device originally connected to the GW before the disconnection of the original device from the GW. After reconnecting the device to the GW, the GW checks whether the reconnected device matches the attribute value (or random number) written to the original device originally connected to the GW…”).Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Ophir with Ohtani to further teach the aforementioned feature. One would have done so to improve the reconnection procedure at the time of Ohtani’s invention (Ohtani, par. [0008]); 
 		Ophir discloses triggering an authentication procedure at the user equipment (par. [0159]); and 
 		Ophir does not disclose secure communication for IoT device. Hence, Ophir does not teach turning on at least one of encryption or integrity protection. Himawan discloses when devices such as consumer-grade cellphone, smartphone, personal digital assistance, or digital glasses (e.g. Iot devices) are considered as low-assurance devices where encrypted communication may be enforced if a device is identified as low-assurance type (Fig. 1, par. [0003], [0019], [0025] and [0031] discloses a communication between devices 102a, 102b and 102e where if the device 102b is identified as low-assurance when the device 102a verifies whether the existing HSM session attributes are unsuitable for proxy mode, communication device 102a may modify the existing HSM session attributes to fulfill the request from communication device 102b to the tunnel connection mode such that the device 102a no longer able to read the traffic between the device 102b and the HSM device 102e). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Ophir with Himawan to further teach the aforementioned feature. One would have done 
 	Ophir discloses wherein the sending is performed during an ATTACH procedure between the user equipment and the network element (par. [0115] discloses the IoT device profile obtained when the IoT device is trying to start a session).  	Regarding claim 2, Ophir does not disclose wherein the user plane traffic is transmitted without at least one of integrity and encryption protection.  	Regarding claim 3, Ophir discloses wherein the set of characteristics include at least one characteristic selected from the group comprising: the user equipment location; traffic volume to or from the user equipment; time of day for traffic for the user equipment; number of connections to the user equipment; duration of a session at the user equipment; a maximum number of data packets sent during a time period from the user equipment; a datatype for packets from the user equipment; a destination address for packets from the user equipment; and a permitted subscription usage for the user equipment (par. [0021]-[0030]).  	Regarding claim 4, Gao discloses wherein the network action and performing comprises receiving a secure message at the user equipment containing information associated with the characteristic violation (see claim 1 rejection in view of Gao).  	Regarding claim 5, Gao discloses wherein the network action and performing comprises performing a connection re-establishment by having a DETACH procedure performed on the user equipment and further by performing an ATTACH procedure from the user equipment (see claim 1 rejection in view of Ohtani).  	Regarding claim 6, Ophir discloses wherein the network action and performing triggers an authentication procedure at the user equipment (par. [0159]).  	Regarding claim 7, Gao discloses wherein the network action and performing comprises turning on at least one of encryption or integrity protection (see claim 1 rejection in view of Himawan).

	Claims 8-14 are rejected in view of claims 1-7 rejections respectively.

 	Claims 15-21 are rejected in view of claims 1-7 rejections respectively.

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432